May 28, 2015




                                JUDGMENT

                 The Fourteenth Court of Appeals
                       ROSE GIPSON-JELKS, Appellant

NO. 14-13-00967-CV

                          MAE K. GIPSON, Appellee
                     ________________________________

      This cause, an appeal from the judgment, signed October 22, 2013, was
heard on the transcript of the record. We have inspected the record and find error
in the judgment. We therefore REFORM the judgment of the court below to
delete the award of attorney’s fees. We order the judgment of the court below
AFFIRMED except as modified in this judgment.

       For good cause we order each party to pay one-half of all costs incurred in
this appeal. We further order this decision certified below for observance.